DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the usage of the term “The present disclosure provides”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamada et al. (US 2008/0070815 A1) in view of Zhong (JP-2007239867 A).
Re claims 1-4, 6, 9 & 11, Kamada (‘815) explicitly teaches in par. 0001-0002 a low friction sliding mechanism for use with automotive vehicles for the sole purpose of improving fuel saving performance by reducing the frictional resistance of sliding components within the internal combustion engine. Thus, clearly, Kamada (‘815) implicitly teaches a vehicle power transmission mechanism (not explicitly shown, but implicit) including a drive source (implied as the internal combustion engine (ICE)), a drive wheel (implied), and a drive system (implied as the transmission) that transmits power generated by the drive source to the drive wheel, the vehicle power transmission mechanism comprising at least one coating portion provided on at least one region selected from a contact portion between components (see par. 0041-0042) constituting the vehicle power transmission mechanism and a periphery of the contact portion, wherein the coating portion (e.g., coating film of sliding member A, disclosed as an example of the disclosed sliding members in the list of engine sliding components; see also 0017-0018) contains at least a binder resin, and wherein the binder resin contains a polyamideimide-based resin (see par. 0018-0019 & 0030-0031).  
However, Kamada is completely silent with regards to the usage of a thermoplastic elastomer as part of the coating portion, and wherein the thermoplastic elastomer contains at least one type selected from a group consisting of a polystyrene-based thermoplastic elastomer, a polyolefin-based thermoplastic elastomer, a vinyl chloride-based thermoplastic elastomer, a urethane-based thermoplastic elastomer, and an ester-based thermoplastic elastomer.  
However, the patent application to Zhong teaches a similar low friction sliding mechanism for use with automotive vehicles (see par. 0002) . Specifically, Zhong teaches the usage of adding a thermoplastic elastomer as part of the coating portion which already contains a binder resin. Zhong also teaches wherein the thermoplastic elastomer contains at least one type selected from a group consisting of a polystyrene-based thermoplastic elastomer, a polyolefin-based thermoplastic elastomer, a vinyl chloride-based thermoplastic elastomer, a urethane-based thermoplastic elastomer, and an ester-based thermoplastic elastomer (see par. 0007-0008). As such, by combining the binder resin with the thermoplastic elastomer, the non-seizure performance and wear resistance of the sliding bearing can be greatly improved (see par. 0004 and PROBLEM TO BE SOLVED). 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the coating portion of Kamada, to include a thermoplastic elastomer as part of the coating portion that contains a binder resin, and wherein the thermoplastic elastomer contains at least one type selected from a group consisting of a polystyrene-based thermoplastic elastomer, a polyolefin-based thermoplastic elastomer, a vinyl chloride-based thermoplastic elastomer, a urethane-based thermoplastic elastomer, and an ester-based thermoplastic elastomer, as clearly suggested and taught by Zhong, in order to greatly improve the non-seizure performance and wear resistance of the sliding bearing (see par. 0004 and PROBLEM TO BE SOLVED). 
Re claim 5, Kamada, modified by Zhong, teaches the invention including wherein a content of the thermoplastic elastomer is 10% by volume or more and 70% by volume or less when a total amount of the binder resin and the thermoplastic elastomer is 100% by volume (see pg. 2 and par. 0008-0009). 
Re claim 7, Kamada, modified by Zhong, teaches the invention including wherein a thickness of the coating film is 10 pm or more and 1000 pm or less. Note, Kamada teaches in par. 0019 that the thickness of the coating film is ranging from 1-50 micron. Zhong further teaches in par. 0008 that the coating film, which includes both the binder resin and thermoplastic elastomer, is ranging from 5-50 micron.   
Re claim 8, Kamada/Zhong teaches the invention including wherein the contact portion is selected from a sliding portion, a fitting portion, an engaging portion, a connecting portion, a meshing portion, and a contact surface portion (see par. 0041-0042 of Kamada).
 Re claim 10, Kamada/Zhong teaches the invention including wherein the coating portion is provided on at least one region of the engine, the at least one region being selected from: a sliding portion between a piston and a piston pin; a sliding portion between the piston pin and a connecting rod; a sliding portion between the connecting rod and a crankshaft; a sliding portion between the connecting rod and a connecting rod bearing, and a rear surface of the connecting rod bearing; a sliding portion between the crankshaft and a crankshaft bearing, and a rear surface of the crankshaft bearing; a mating surface of a cylinder head and a cylinder block; a mating surface of the cylinder block and a crankcase; a mating surface of the crankcase and an oil pan; and a contact surface between a fuel injection valve and the cylinder block (again, see par. 00041-0042 of Kamada & par. 0002 of Zhong).
 Re claim 12, Kamada/Zhong teaches the invention including wherein the coating portion is provided on at least one region of the transmission, the at least one region being selected from: a fitting portion between a rolling bearing and a shaft; a fitting portion between a rolling bearing and a case; and a spline coupling portion. Note, although Kamada does not specifically list the claimed list of regions that can be provided with the coating portion, Kamada does clearly state in par. 0041, that the “sliding plane corresponds to….a variety of sliding planes which are required to be low in friction characteristics.”. Kamada also explicitly teaches a gear as one of the sliding sections of the ICE that requires low friction characteristics. Thus, one skilled in the art of engines would recognize that Kamada implicitly  teaches that the coating portion can be provided on the at least one region of the transmission, as claimed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747